305 F.3d 1256
Gary E. GISBRECHT, Plaintiff-Appellant,v.Jo Anne B. BARNHART,* Commissioner of the Social Security Administration, Defendant-Appellee.Barbara A. Miller, Plaintiff-Appellant,v.Jo Anne B. Barnhart,* Commissioner of the Social Security Administration, Defendant-Appellee.Nancy Sandine, Plaintiff-Appellant,v.Jo Anne B. Barnhart,* Commissioner of the Social Security Administration, Defendant-Appellee.Donald L. Anderson, Plaintiff-Appellant,v.Jo Anne B. Barnhart,* Commissioner of the Social Security Administration, Defendant-Appellee.
No. 99-35496.
No. 99-35497.
No. 99-36038.
No. 99-36131.
United States Court of Appeals, Ninth Circuit.
September 24, 2002.

Ralph Wilborn, Ralph Wilborn & Etta L. Wilborn, Etta L. Wilborn, Tucson, AZ, for Plaintiff-Appellant.
Charlotte M. Connery-Aujla, Baltimore, MD, Lucille G. Meis, Seattle, WA, William W. Youngman, Portland, OR, for Defendant-Appellee.
Before: HALL, RYMER, and GRABER, Circuit Judges.

ORDER

1
Defendant-Appellee's Motion to Reconsider is GRANTED. The order filed August 26, 2002, is vacated with respect to Anderson v. Barnhart, No. 99-36131, 2002



Notes:


*
 Jo Anne B. Barnhardt is substituted for her predecessor as Commissioner of the Social Security Administration. Fed. R.App. P. 43(c)(2)